Exhibit 10.1

Kronos Incorporated

Restricted Stock Unit Agreement

Granted Under 2002 Stock Incentive Plan

 

  1. Grant of Award.

This Agreement evidences the grant by Kronos Incorporated, a Massachusetts
corporation (the “Company”) on <Grant Date> (the “Grant Date”) to <Participant
Name> (the “Participant”) of <Number of Shares> restricted stock units of the
Company (individually, an “RSU” and collectively, the “RSUs”). Each RSU
represents the right to purchase one share of the common stock, $0.01 par value
per share, of the Company (“Common Stock”) for $0.01 per share (the “Purchase
Price”) as provided in this Agreement. The shares of Common Stock that are
issuable upon vesting of the RSUs are referred to in this Agreement as “Shares.”
Unless earlier terminated pursuant to the terms hereof or to the Company’s 2002
Stock Incentive Plan (the “Plan”), this award shall expire on <Expiration Date>
(the “Original Expiration Date”).

 

  2. Vesting.

(a) In order for this award to begin vesting, the Company is required to meet
the performance goal approved by the Compensation Committee and ratified by the
Board of Directors on <Grant Date>. If the performance, referenced above, is met
this award shall vest as to 25% of the original number of RSUs on the first
anniversary of the Grant Date and as to an additional 25% of the original number
of RSUs on each succeeding anniversary of the Grant Date until the fourth
anniversary of the Grant Date, at which time this award shall be fully vested.
If the performance goal is not met, vesting will not occur and the award will be
cancelled.

(b) In the event that the Participant’s employment with the Company is
terminated by reason of retirement, and the Participant is at least sixty
(60) years of age and has been in continuous employment with the Company for at
least ten (10) years, the Participant will be entitled to additional
acceleration of vesting as provided in Section 10(c) of the 2002 Stock Incentive
Plan (the “Plan”).

(c) In the event that the Participant ceases to be employed by the Company for
any reason other than retirement as described in Section 2 (b) above, the award
shall cease to vest effective as of the date of the participant’s termination of
employment with Company and any unvested RSUs will be cancelled.

(d) If the Participant’s employment with the Company is interrupted by reason of
a leave of absence, whether paid or unpaid, the RSUs shall cease to vest during
such leave or absence and will resume vesting upon the Participant’s return from
such leave. The Original Expiration Date shall in no way be affected.

(e) For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company.

 

  3. Forfeiture

In the event that the Participant terminates his or her employment with the
Company or any of its subsidiaries for any reason whatsoever, within twenty four
(24) months if the Participant is employed in



--------------------------------------------------------------------------------

the fields of research and development, engineering, testing, strategic planning
or any phase of management or within twelve (12) months if the Participant is
employed in any other fields and the Participant (i) accepts employment with any
competitor of, or otherwise engages in competition with, the Company or
(ii) attempts directly or indirectly to induce any employee of the Company to
accept employment elsewhere, the Board of Directors, in its sole discretion, may
require the Participant to return, or (if not received) to forfeit, to the
Company the economic value of the RSUs which is realized or obtained (measured
at the date of vesting) by the Participant during the twelve (12) months prior
to the date of the Participant’s termination of employment with the Company.
Nothing herein shall limit any other remedies that may be available to the
Company under any other agreement(s).

 

  4. Payment

By signing this Agreement below under “Participant’s Acceptance”, the
Participant agrees that the Purchase Price for each vested RSU will be withheld
from the Participant’s pay check immediately following the date of vesting for
each such RSU.

 

  5. Distribution of Shares.

(a) The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs after a vesting date but before
distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date (each such date of distribution is
hereinafter referred to as a “Settlement Date”), the Shares of Common Stock
represented by RSUs that vested on such vesting date.

(b) The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.

 

  6. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

 

  7. Dividend and Other Shareholder Rights.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

 

  8. Provisions of the Plan; Reorganization Event.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

  9. Withholding Taxes; Section 83(b) Election.

 

- 2 -



--------------------------------------------------------------------------------

(a) No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. In the event that no
alternative arrangement is made prior to each vesting date, by signing this
Agreement below under “Participant’s Acceptance”, the Participant agrees that
shares will be withheld from shares of Common Stock that are issuable to the
Participant at the time of vesting to cover any tax liability incurred.

(b) The Participant acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this award.

 

  10. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that
participation in this plan is discretionary and that the vesting of the RSUs
pursuant to Section 2 hereof is earned only by continuing service as an employee
at the will of the Company (not through the act of being hired or purchasing
shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee or consultant for the vesting period, for any period, or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 7 of this
Agreement.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 10(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

 

- 3 -



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Massachusetts without
regard to any applicable conflicts of laws.

(j) Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

IN WITNESS WHEREOF, the Company has caused this Award to be executed as of the
day and year first above written.

 

Kronos Incorporated By:  

/s/ Mark. S. Ain

Mark. S. Ain Executive Chairman of the Board

PARTICIPANT’S ACCEPTANCE

The undersigned Participant acknowledges that he or she: (i) has read this
Agreement; (ii) has been advised by legal counsel of the Participant’s own
choice or has voluntarily declined to seek such counsel; (iii) understands and
agrees to the terms and conditions of this Agreement; and (iv) is fully aware of
the legal and binding effect of this Agreement. The undersigned Participant
acknowledges receipt of a copy of the Company’s 202 Stock Incentive Plan and
hereby accepts this Award.

 

PARTICIPANT: <Participant Name> Electronic Signature

 

- 4 -



--------------------------------------------------------------------------------

Schedule to Exhibit 10.1

 

Name

   Date of Agreement

Mark S. Ain

   November 16, 2006

Aron Ain

   November 16, 2006

Paul Lacy

   November 16, 2006

James Kizielewicz

   November 16, 2006

Peter George

   November 16, 2006

Stuart Itkin

   November 16, 2006

Mark Julien

   November 16, 2006

Joseph DeMartino

   November 16, 2006

Lloyd Bussell

   November 16, 2006

 

- 5 -